In an action to recover damages for alleged fraud and deceit, plaintiff appeals from an order of the Supreme Court, Westchester County, entered August 21, 1901, which granted his motion for reargument and, on such reargument, adhered to the original decision. Such decision (1) denied plaintiff’s motion to examine certain of the defendants before trial and to extend plaintiff’s time to serve a bill of particulars until after such examination; and (2) granted defendants’ cross motion for summary judgment, dismissed the amended complaint and directed judgment in favor of the defendants. Order affirmed, without costs. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.